Case 1:18-cv-01237-CFC-SRF Document 107 Filed 08/11/21 Page 1 of 2 PageID #: 1789




  1007 N. Orange Street, Suite 600, Wilmington, DE 19899
  (302) 552-4300 Fax (302) 552-4340

  Direct Dial: (302) 552-4370
  Email: jltyler@mdwcg.com


                                                August 11, 2021
  VIA EFILE
  The Honorable Colm F. Connolly
  US District Court — District of Delaware
  844 N King Street
  Unit 31, Room 4124
  Wilmington, DE 19801

         RE: McClanahan Estate et al. v. Priority 1 Air Rescue Operations, Arizona, LP., et al.
             Docket No.: 18-cv-01237-CFC-SRF

  Dear Judge Connolly:

          Please permit this response to Plaintiffs’ August 10, 2021 letter regarding the post-
  accident revision to the “Essential Operations Checklist” of the Delaware Air Rescue Team
  (“DART”). Plaintiffs, in their letter, assert that the bar under Rule 407 for the admission of
  subsequent remedial measures does not apply here because the change was made by the
  Delaware State Police and that, under cases such as Diehl v. Blaw-Knox, 360 F.3d 426 (3d Cir.
  2004), the preclusion does not apply and that the evidence is admissible.

         However, if this Court believes that Diehl applies here, it should still bar the evidence of
  the change in the checklist for three reasons.

          First, the change in the DART Checklist is irrelevant. Evidence is only relevant under
  the Federal Rules of Evidence when “(a) it has any tendency to make a fact more or less probable
  than it would be without the evidence; and (b) the fact is of consequence in determining the
  action.” Fed. R. Evid., 401.

          Here, the change in the DART Checklist does not make any fact of consequence in
  determining the action more or less probable than it would be without it. Under Plaintiffs’
  theory of the case, the fact which is “of consequence” in this action is whether the Kong Tango
  carabiner was the proper connector for the hoist-operator tether used by decedent at the time of
  his death. The evidence that the Delaware State Police changed the DART Checklist after the
  decedent’s death simply does not make that fact more or less probable.

          Moreover, the evidence from the State Police witnesses uniformly confirm that the entry
  in the original Checklist, at item 11, reading “Validate Rescue Checklist,” includes a check that
Case 1:18-cv-01237-CFC-SRF Document 107 Filed 08/11/21 Page 2 of 2 PageID #: 1790


  The Honorable Colm F. Connolly
  Page 2
  _____________________________________________________


  everyone is properly tethered. (See, e.g., Wright dep., at p. 160, ln. 19 to p. 161, ln. 11; White
  dep., at p. 111, ln. 16 to p. 112, ln. 10)

           So the additional check in the amended DART Checklist lacks relevance because it
  merely repeats a check that is already present. Indeed, the change in the DART Checklist
  appears simply to be the result of Delaware State Police desiring an additional, redundant level
  of safety – a “belt plus suspenders” approach – in an attempt to limit a recurrence of an accident
  of this type. That is true regardless of whether the cause of the accident was because the wrong
  carabiner was used, as Plaintiffs believe, or because the decedent disconnected his tether and
  failed to re-connect it, as both the Delaware State Police’s own Aviation Section and Defendants
  believe.

         Second, the only apparent purpose which might come of Plaintiff raising the change in
  the DART Checklist is to advance Plaintiff’s negligent undertaking/instructional malpractice
  claim, which this Court has already barred under Moss Rehab. v. White, 692 A.2d 902 (Del.
  1997). (see, ECF No. 105, Order striking proposed jury instruction No. 3.)

         Further, there is no opinion from any of Plaintiff’s three liability experts that the original,
  pre-accident checklist authored by Priority 1 was defective in any way or constitutes a basis to
  find negligence.

          Third, and finally, this Court should bar evidence of the change in the DART Checklist
  because, as the Diehl Court recognized, even if evidence is permitted under Rule 407, it may be
  barred under Rule 403. That rule states that “[a]lthough relevant, evidence may be excluded if
  its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the
  issues, or misleading the jury.” Fed. R. Evid. 403.

          Here, the evidence of the change in the DART Checklist has the clear capacity to confuse
  the issues and mislead the jury. The jury may be misled into believing that the change in the
  DART Checklist is somehow indicative of negligence or culpable conduct on the part of the
  Defendants. Further, the jury may be misled into believing that an issue in the case is whether
  Defendants were negligent based on the wording of the DART Checklist which was in effect at
  the time of the decedent’s death, when there has been no expert testimony to that effect.

         As such, Defendants ask this Court to deny Plaintiff’s request and bar the evidence of the
  post-accident remedial modification to the DART Checklist.

                                               Respectfully submitted,

                                               J. Bruce McKissock
                                               Jessica L. Tyler

                                               J. Bruce McKissock
                                               Jessica L. Tyler
  JLT/kmb
  LEGAL/140323220.v1
